 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    NICHOLAS CRAIG BRUNSVIK,                          No. 2:21-cv-00190-TLN-DB
12                       Plaintiff,
13           v.                                         ORDER
14    LASSEN COUNTY JAIL, et al.,
15                       Defendants.
16

17          Plaintiff Nicholas Craig Brunsvik (“Plaintiff”), a state prisoner proceeding pro se, has

18   filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 30, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within thirty days. (ECF No. 4.) Plaintiff has not filed

23   objections to the findings and recommendations.

24          Although it appears from the file that Plaintiff’s copies of the Findings and

25   Recommendations were returned, Plaintiff was properly served. It is Plaintiff’s responsibility to

26   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

27   of documents at the record address of the party is fully effective.

28          The Court has reviewed the file under the applicable legal standards and finds the findings
                                                        1
 1   and recommendations to be supported by the record and by the magistrate judge’s analysis.

 2   Accordingly, IT IS HEREBY ORDERED that:

 3          1. The Findings and Recommendations filed April 30, 2021 (ECF No. 4), are ADOPTED

 4   IN FULL; and

 5          2. This action is DISMISSED without prejudice for failure to prosecute. See E.D. Cal.

 6   L.R. 183(b).

 7          The Clerk of the Court is directed to close this case.

 8          IT IS SO ORDERED.

 9   DATE: July 7, 2021

10

11

12                                                  Troy L. Nunley
                                                    United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
